UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 June 29 , 2016 Date of Report (Date of earliest event reported) Higher One Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34779 26-3025501 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 115 Munson Street New Haven, CT 06511 (Address of principal executive offices)(Zip Code) (203) 776-7776 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. Merger Agreement On June 29 , 2016, Higher One Holdings, Inc., a Delaware corporation ( “ Higher One ”), Winchester Acquisition Holdings Corp., a Delaware corporation (“ Parent ” ) and a wholly owned subsidiary of Blackboard Super Holdco, Inc. (“ Super Holdco ”), which owns Blackboard Inc. (“ Blackboard ”), and Winchester Acquisition Corp. , a Delaware corporation (“ Merger Sub ”) and wholly owned subsidiary of Parent, entered into an Agreement and Plan of Merger (“ Merger Agreement ”). Pursuant to the Merger Agreement, Parent has agreed to cause Merger Sub to commence promptly a cash tender offer (the “ Offer ”) to acquire all of the issued and outstanding shares of Higher One’s common stock, par value $0.001 per share (the “ Shares ”), for a purchase price of $5.15 per Share (the “ Offer Price ”), net to the seller in cash, without interest and subject to any required withholding taxes, on the terms and subject to the conditions set forth in the Merger Agreement. Promptly following the consummation of the Offer, Merger Sub will merge with and into Higher One (the “ Merger , ” and together with the Offer and the other transactions contemplated by the Merger Agreement, the “ Transactions ”), with Higher One surviving the Merger as a wholly owned subsidiary of Parent. In the Merger, each outstanding Share will be converted into the right to receive the Offer Price (the “ Merger Consideration ”), other than any Share owned by Higher One (including treasury shares), Parent, Merger Sub or any of their respective wholly owned subsidiaries, which Shares will be cancelled and cease to exist and no payment will be made with respect thereto. The Merger Agreement is the product of a strategic alternatives process that has been overseen by the Board of Directors of Higher One with the assistance of senior management and financial and legal advisors, that included approximately 60 potential bidders for Higher One being contacted by or on behalf of Higher One to request their participation in a sale process, that included the public announcement, at the time of the announcement of the sale of the refunds disbursements business to Customers Bank on December 16, 2015, that Higher One had retained Raymond James & Associates, Inc. to help it pursue strategic options for what would remain of Higher One after the sale of the refunds disbursements business, and that lasted several months with multiple rounds of bidding and negotiations by Higher One to obtain improved bids. The consummation of the Offer will be conditioned on (i)there having been validly tendered into and not properly withdrawn from the Offer prior to the expiration date of the Offer that number of Shares that, together with the number of Shares then-owned by Parent, Merger Sub and their respective subsidiaries, represents a majority of the Shares then-outstanding (excluding from the denominator any Shares owned by Higher One or its subsidiaries), (ii)expiration or termination of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (iii) the absence of any order issued by a governmental authority, or any applicable law, that would make the Offer or the Merger illegal or otherwise prevent the consummation thereof, (iv)the accuracy of the representations and warranties, and compliance with the covenants, of Higher One contained in the Merger Agreement, in each case subject to certain qualifications, (v) the absence, since the date of the Merger Agreement, of any Company Material Adverse Effect (as defined in the Merger Agreement) and (vi)other customary conditions. The Merger will be effected pursuant to Section251(h) of the General Corporation Law of the State of Delaware (the “
